On July 6, 1937, plaintiff in error filed petition in error with case-made attached in this court and on August 27, 1937, the brief was filed by the plaintiff in error.
The defendant in error has failed to file any brief or offer any excuse for such failure. The cause is, therefore, reversed and remanded, with directions to vacate and set aside the order and judgment heretofore rendered for the plaintiff and to grant a new trial. Chapman v. Taylor, 163 Okla. 274, 21 P.2d 1058.
OSBORN, C. J., BAYLESS, V. C. J., and RILEY, WELCH, PHELPS, CORN. GIBSON, and HURST, JJ., concur. DAVISON, J., absent.